Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended independent claims require that the virtual viewpoint path data is generated by interpolating between virtual viewpoint data output by the learned model for a plurality of non-sequential frames.  As discussed in the now cancelled claim 2 rejection of the 3/31/22 Office Action, which required output for sequential frames, Wang teaches that the machine learning model determines a best viewpoint for every frame of the video sequence, and Wang does not teach or otherwise suggest determining a viewpoint path for only a non-sequential subset of frames and interpolating between them.  As discussed in the claim 1 rejection of the 3/31/22 Office Action, Somanath teaches performing space-time view interpolation between frames of a multi-view video, but only discusses interpolating between sequential frames, i.e. for a time between a first frame at time t and a second frame at time t+1.  Further, the other cited prior art does not teach or suggest modifying the machine learning model to operate on a non-sequential subset of frames of the video and interpolate between the results thereof, such that the scope of the limitations of the amended independent claims taken as a whole is not anticipated or obvious in view of the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT BADER whose telephone number is (571)270-3335. The examiner can normally be reached 10-6 m-f.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT BADER/Primary Examiner, Art Unit 2619